February 3,   1966


Mr. Walter W. Broemer,              Opinion No. C-593
  Superintendent
Alabama-Coushatta Indian            Re:   Whether the Alabama-
  Reservation                             Coushatta Indian Tribal
Livingston, Texans                        Members can create a
                                          Public Houslng Authority
                                          as a separate corporate
                                          entity to which the Com-
                                          mission for Indian Affairs
                                          and the Alabama-Coushatta
                                          Indian Tribal Council could
                                          make a forty-year lease of
                                          State Trust Land to develop
Dear Mr. Broemer:                         a low-rent housing project.
          Your letter of January 11, 1966, requesting our opinion
relative to the above captioned matter reads, in part, as follows:
          'In reference to Opinion No. C-520, we
     have proceeded in making application with
     the Public Housing Administration for a Public
     Housing Project on the .Indian Reservation.
     The Public Housing Administration finds that
     they cannot provide the necessary funds for
     low-rent housing because the Texas Commission
     for Indian Affairs has the power to issue
     bonds for a period of only twenty-five years.
     Low-rent housing projects require forty-year
     bonds.
          'Therefore we would like to request the
     opinion as follows:
          "Can the Alabama-Coushatta Indian Tribal
     Members create a Public Housing Authority as
     a separate corporate entity to which the Texas
     Commission for Indian Affairs and the Alabama-
     Coushatta Indian Tribal Council could make a


                           -2862-
Mr. Walter W. Broemer, page 2 (C- 593)
       .
     forty-year lease of State T;ust Land to develop
     3 low-rent housing project,
          In answering this question, it is necessary'to review
certain legislative and congressional enactments. For a more
exhaustive historical summation, see Attorney General's Opinion
No. WW-43 dated March 5, 1957.
          By an Act dated February 3, 1854 (4 Gammel 68) the
State of Texas provided funds and authority for the purchase of
1,280 acres of land for the Alabama Indians to be used by that
tribe as a home. The Commissioners appointed under this Act did
arrange for the.purchase and conveyance to the tribe of Alabama
Indians of several tracts of land, and the deeds from the several
grantors specifically made reference to the Act of 1854. Thus
to accuratelv determine the nature of the estate conveved. we
must construe the deeds and the Act together.
           Section 3 of 1854 Act provides, in part, as follows:
               .and that said Indians shall not
                terwise
     allen,'lLase, ren ., le
     dispose of said land or any part thereof to
     any person whatsoever. And should the.Stafe
     of Texas hereafter provide a home for said
     tribe of Indians, and settle them thereon,
     then the said twelve hundred and eighty acres
     of land, with its improvem$nts, shall become
     the property of the State.   (Emphasis added)
          From the quoted Section of the Act, it is apparent
that the Indians received less than a fee simple estate in the
lands.  There are specific restrictions imposed on the Indians,
which bar any conveyance or lease by them of this land or any
part thereof, and further their possession and enjoyment of the
lands are dependent upon the Legislature as evidenced by the
quoted language. The reversionary interest is in the State of
Texas and should the Legislature see fit to provide a lawful
procedure for leasing these lands, it could do so.
          In 1928, the Indian Reservation was enlarged when an
adjacent tract of 3,071 acres was purchased by the United States
"in trust for the Alabama and Coushatta Indians of Texas." Under
Public Law 627, Acts of 83rd Congress, 1954, 68 Stat. 768, 25
U.S.C.A., Sets. 721 et. seq., the Federal Government was au-
thorized to deed said tract to the State of Texas, to be held
by it "in trust for the benefit of the Alabama and Coushatta


                          -2863-
Mr. Walter W. Broemer, page 3 (C-593)


Tribes of Texas, subject to such conditions regarding management
and use as the State of Texas may prescribe and the disposition
of such lands shall be subject to aooroval of a majority of the
adult members of the Alabama and Coushatta Tribes of Texas."
(Emphasis added.) Thus Congress terminated Federal supervision
over the tribe.

          .In anticipation of the adoption of Public Law 627, the
Texas Legislature  adopted Senate ConcurrentResolution No. 31 ~~'
(Acts 1953, R.S.,~p. 1078) authorizing the Governor to accept on
behalf.of the State a transfer of the trust responsibilities of
the United States respecting the lands and other assets of said
tribes, and providing further:
          "That'the Governor is authorized to designate
     the Sta     Mr. Walter W. Broemer, page 4 (C- 593)


            heretofore or hereafter referred to as 'eleemosyyary
            institutions,'or 'hospitals and special schools.
            . . .
        .
               House Bill No. 1096, Acts 59th Legislature, 1965,
     Ch. 279, p. 552, codified as Article 54212, Vernon's Civil
     Statutes, which creates the Commission for Indian Affairs, pro-
     vides as follows in Section 8:
                 "Section 8. All powers, duties, and func-
            tions with respect to the supervision, management,
:.          and control of the Alabama-Coushatta Indian Reserva-
            tion, previously vested In the Board of Texas State
            Hdspitals and Special Schools; and all appropriated
            balances, property, personnel, and records used
            by the Board in conjuction with such powers,
            duties, and functions are transferred to the
            Commission for Indian Affairs.
                 Section 14 of House Bill No. 1096 provides:
                 'Section 14. All bonds issued by the
            Tribal Council shall mature serially or other-
            wise not more than 25 years from the date of
            issuance, . . ,II (Emphasis added).
                 Section 15 of House~Bill No. 1096 provides:
                 “Sent~
                  _-__-_._ on 15.
                              -__ Subject to the restrictions
            contained in this act, the Tribal Council and
            the Commission have complete discretion in fixing
            the ftrm, conditions, and details of the bonds;
            . . .     (Emphasis added).
               Any discussion of the powers and duties of the Commis-
     sion for Indian Affairs would not be complete without stating
     that the Commission must have express authority to issue bonds
     and other negotiable securities, and thls 1s not a power tnat
     may be implied. In this connection, in Lasater v. Lopes, 110
Tex. 179, 217 S.W. 373, 376 (lglg), the Supreme Court said:
 .
                 "Without special authority, a court charged
            with the administration of the business affairs
            of a county is without the power to issue
            negotiable securities, depriving the county of
            true defenses against the original creditor.
            It is not a power to be implied. It does not
            exist unless expressly conferred by law. Such

                               -2865-
,




    Mr. Walter W. Broemer, page ?,(C- 5%)


         is the established doctrine in this State,
         and has been from an early time." (Emphasis
         added)
              As set forth In Attorney General's Opinion C-520, the
    control and management of the affairs and property of eleemosynary
    Institutions established by law were vested in the Board for Texas
    State Hospitals and Special Schools. Control and management of
    building construction on the Alabama-Coushatta Reservation was
    vested in the Board for Texas State Hospitals and Special Schools
    by'virtue of Section 2 of Article 3174b. Section 8 of House Bill
    No, 1096 transfers control and management of building construction
    to the Commission for Indian Affairs as the Commission's primary
    responsibility is the development of the human and economic re-
    sources of the Indian Reservation.
              It is our opinion that the express authority to issue
    public bonds and other negotiable securities by the Commission
    is governed by Sections 13, 14, 15 and 16 of House Bill No. 1096.
    Section 14 of Hou~seBill No, 1096 specifically states the maturity
    of all bonds issued is to be not more than twenty-five years from
    the date of issuance. The,Commission's power does not exist un-
    less expressly conferred by law. The Commission must operate within
    the framework of the express authority to issue bonds and cannot
    do indirectly what it may not do directly. The Tribal Council
    may issue revenue bonds or any other evidence of indebtedness
    only after having obtained the written approval of the Commis-
    sion. Therefore, the Tribal Members cannot create a Public
    Housing Authority as a separate corporate entity to which the
    Commission and the Tribal Council could make a forty-year lease
    of State Trust Land to develop a low-rent housing project.

                         SUMMARY
              The Alabama-Coushatta Indian Tribal Members
         cannot create a Public Housing Authority as a
         separate corporate entity to which the Commission
         for Indian Affairs and the Alabama-Coushatta Indian
         Tribal Members could make a forty-year lease of
         State Trust Land to develop a low-rent housing
         project.
                                Very truly yours,
                                WAGGONER CARR
                                Attorney General

                                   By: m       m;;;t-,
                                       Alan Minter
    AM:ra:mkh                          Assistant
                             -2866-
Mr. Walter W. Broemer, page 6 (C- 593)


APPROVED:
OPINION COMMITTEE
W. V.' Geppert, Chairman
Pat Bailey
Arthur Sandlin
Ben Harrison
Malcolm Quick
APPROVED FOR THE'ATTORNEY GENERAL
BY: T. B. Wright




                           -2867-